Fourth Court of Appeals
                                    San Antonio, Texas
                                          JUDGMENT
                                       No. 04-13-00445-CV

                       PNP PETROLEUM I, LP, PNP Management, Inc.,
                       Philip Zaccaria, and Cibolo Energy Operating, Inc.,
                                            Appellants

                                              v.
                                  Edna Earnest TAYLOR and
                        Edna Earnest TAYLOR, Elizabeth Earnest Herbst,
                                    and U.S. Enercorp, Ltd.,
                                          Appellees

                    From the 81st Judicial District Court, Frio County, Texas
                               Trial Court No. 10-05-00167CVF
                          Honorable Donna S. Rayes, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE MARTINEZ

        In accordance with this court’s opinion of this date, the orders of the trial court sustaining
the objections to the proffered summary judgment evidence of the lease drafts and denying Philip
Zaccaria and Cibolo Energy Operating, Inc.’s motion to reconsider are REVERSED, the order
granting the partial summary judgment is VACATED, and judgment is RENDERED that the term
of the Oil and Gas Lease between PNP Petroleum I, LP and Edna Earnest Taylor and Elizabeth
Earnest Herbst dated June 1, 2009 was extended by the May 12, 2010 payment by PNP Petroleum
I, LP pursuant to section 1.b.ii of the lease. It is ORDERED that appellants, PNP Petroleum I, LP,
PNP Management, Inc., Philip Zaccaria, and Cibolo Energy Operating, Inc., recover their costs of
this appeal from appellees, Edna Earnest Taylor, Elizabeth Earnest Herbst, and U.S. Enercorp, Ltd.

       SIGNED May 21, 2014.


                                                  _____________________________
                                                  Catherine Stone, Chief Justice